Citation Nr: 0822038	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-26 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska



THE ISSUE

Entitlement to an earlier effective date prior to April 17, 
2006, for the assignment of a 70 percent rating for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the RO 
that assigned a 50 percent disability rating for PTSD, after 
granting service connection for the same.  In the April 2006 
decision, the RO increased the veteran's disability rating 
for service-connected PTSD from 50 percent to 70 percent, 
effective from April 17, 2006.  The veteran appealed the 
effective date.


FINDING OF FACT

1. The veteran filed a claim for service connection for PTSD 
on July 13, 2005.

2. Service connection for PTSD was granted in September 2005 
and assigned a disability rating of 50 percent, effective 
from July 13, 2005.

3.  In April 2006, the RO received additional evidence (a 
private psychiatric examination report) from the veteran.

3.  By a rating action dated in April 2006, the 50 percent 
disability rating assigned for PTSD was increased to 70 
percent, ultimately made effective from April 12, 2004 (date 
of private examination).

4.  For the period prior to April 12, 2006, the veteran's 
PTSD has been manifested by severe social and industrial 
impairment, or occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.




CONCLUSION OF LAW

An effective date of July 13, 2005, for the award of a 70 
percent rating for PTSD is warranted.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Merits of the Veteran's Claim

The veteran contends that an effective date earlier than 
April 17, 2006, is warranted for the award of an increased 
rating from 50 percent to 70 percent for service-connected 
PTSD.


Relevant law and regulations

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997).  Further, 
if new and material evidence was received prior to the 
expiration of the appeal period, or prior to the appellate 
decision if a timely appeal has been filed, the evidence must 
be considered as having been filed with the claim that was 
pending at the beginning of the appeal period, and therefore, 
the effective date is based on the date the earlier claim was 
filed.  See Muehl v. West, 13 Vet. App. 159, 161-62 (1999); 
38 C.F.R. § 3.156(b) (2007); see also Jennings v. Mansfield, 
509 F.3d 1362, 1368 (Fed. Cir. 2007); Roebuck v. Nicholson, 
20 Vet. App. 307, 316 (2006).

Procedural background

The veteran first submitted a claim of service connection for 
PTSD on July 13, 2005.  By a September 2005 decision, the RO 
granted service connection for PTSD with 50 percent 
disability rating, effective July 13, 2005, the date of the 
veteran's claim.  

On April 17, 2006, the veteran filed a psychological 
evaluation report from Dr. M.C., a private psychologist.  The 
report was dated April 12, 2006.  The RO accepted Dr. M.C.'s 
psychological evaluation as a new claim for increased 
disability rating.  See 38 C.F.R. § 3.157.  By an April 27, 
2006 decision based on Dr. M.C.'s report, the RO granted an 
increased rating to 70 percent for service-connected PTSD, 
effective from April 17, 2006, the date of receipt of Dr. 
M.C.'s report.  The veteran appealed the assigned effective 
date.

By an August 2006 decision in connection with the pending 
appeal, the RO changed the effective date for the increased 
70 percent rating for PTSD to April 12, 2006, the date of Dr. 
M.C.'s report, on the basis that the date of Dr. M.C.'s 
report was the date a 70 percent rating for PTSD was first 
factually ascertainable.  

Analysis

The veteran's claim for increased rating in the form of Dr. 
M.C.'s psychological evaluation report was filed on April 17, 
2006, within one year from July 13, 2005, the date of the 
claim for service connection for PTSD, and the effective date 
for the grant of service connection.  The report from Dr. 
M.C. (new and material evidence) was received prior to the 
expiration of the appeal period and must be considered as 
having been filed with the claim that was pending at the 
beginning of the appeal period.  See Muehl v. West, 13 Vet. 
App. 159, 161-62 (1999); 38 C.F.R. § 3.156(b) (2007).  The 
effective date will thus be based on the date the initial 
(earlier) claim for service connection.  In other words, the 
RO created a staged rating based on the April 2006 
examination.  Fenderson v. West, 12 Vet. App. 119 (1999).  A 
determination must now be made as to whether the facts of the 
case supported the assignment of a 70 percent rating for PTSD 
for the period prior to April 12, 2006.

The criteria for evaluating PTSD are found at 38 C.F.R. Part 
4, Diagnostic Code 9411 (2007).  A 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating, may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or inability to establish and maintain effective 
relationships.

The Board notes that Dr. M.C.'s April 12, 2006, psychological 
evaluation of the veteran does not differ significantly from 
a VA psychological evaluation conducted on September 23, 
2005.  There is only about a six month difference in time 
between the two psychological evaluations.  

In September 2005, the VA examiner utilized The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria in making his 
diagnosis.  The DSM-IV Axis I (clinical disorders and other 
conditions that may be a focus of clinical attention) 
diagnosis was PTSD and major depressive disorder.  The Axis 
IV (psychosocial and environmental problems) diagnosis was 
noted to be severe.  In Axis V (global assessment of 
functioning), the veteran was given a current GAF score of 
50.  He commented that the veteran's PTSD and major 
depressive disorder were inextricably intertwined with a 
combined GAF score of 50.  He additionally noted that the 
veteran stated that he did not know if all information had 
been covered in the examination because he felt the examiner 
had been in charge, and that he did not know if the 
examination had been comprehensive or rigorous.  

In April 2006, Dr. M.C.'s DSM-IV Axis I (clinical disorders 
and other conditions that may be a focus of clinical 
attention) diagnosis was chronic PTSD; adjustment disorder 
with depression; panic disorder without agoraphobia; alcohol 
abuse in partial remission; and nicotine dependence.  The 
Axis III (general medical conditions) diagnosis was reported 
sleep apnea, reported binaural hearing loss, and reported 
severe tinnitus.  The Axis IV (psychosocial and environmental 
problems) diagnosis was difficulty with finances, problems 
with work consistency, and moderate difficulties in marital 
situation.  In Axis V (global assessment of functioning), the 
veteran was given a current GAF score of 53/54. 

Dr. M.C. provided extensive comments.  He noted that the 
veteran was unquestionably experiencing the results of severe 
trauma during his tour of duty in Vietnam.  He had 
flashbacks, abreaction, reported panic attacks, difficulty 
with intimacy, problems with pervasive anger, avoidance of 
anything that would remind him of his tour of combat duty, 
and sleep and cognitive impairments that were testament to 
the nexus between his PTSD and the problems he accumulated in 
Vietnam.  He noted that the veteran's adjustment disorder was 
accompanied by severe depression, was related to his hearing 
loss and tinnitus, but were also intertwined with the PTSD.  
He felt that the veteran was working only with the utmost 
effort he could muster.  He worked as a solo truck driver, 
and could not work in a situation with other people.  He was 
an angry man who did not desire to be around anyone including 
his wife at certain times.  Dr. M.C. opined that the 
veteran's total prognostic picture was highly guarded and 
would be less optimistic with the passage of time.

The Board notes that the GAF score of 50 reported at the 
September 2005 VA examination is indicative of serious 
symptoms.  The GAF score accorded by Dr. M.C. of 53/54 in 
April 2006 is indicative of moderate symptoms.  They differ 
only slightly, and could be combined to say that the 
veteran's PTSD symptoms are moderate to severe.  It appears 
that, although the GAF score given by Dr. M.C. was slightly 
higher, the RO was persuaded by Dr. M.C.'s extensive and more 
severe comments to award the increased rating to 70 percent 
for PTSD. 

Based on the foregoing, the Board finds the two psychiatric 
evaluations differ only in slight degree, Dr. M.C. having 
only been more thorough in his examination and comments.  The 
evidence being in relative equipoise, and allowing for 
reasonable doubt, the Board is persuaded that the veteran's 
PTSD symptoms have essentially been the same since he filed 
his claim in July 2005.  In other words, the criteria to 
support a 70 percent disability rating for PTSD have existed 
since the date the veteran filed his original claim for 
service connection on July 13, 2005.  An earlier effective 
date is warranted.  The effective date of the award of a 70 
percent rating for PTSD is July 13, 2005, which is the 
effective date for the award of service connection for PTSD.

VCAA consideration

Because the Board is granting the veteran's appeal, there is 
no need to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West 2002 & 
Supp. 2006), have been satisfied.  That matter is moot.




ORDER

Entitlement to an effective date of July 13, 2005, for the 
award of a 70 percent rating for PTSD, is granted, subject to 
laws and regulations governing the payment of monetary 
benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


